ETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	The instant application is a continuation of US App. 13/577,371 filed 10/29/2012, which is a 371 of PCT/AU11/00092 filed 02/01/2011, which claims foreign priority to AU 2010-904416 filed 10/01/2010 and AU 2010-900457 filed 02/05/2020.
Claim Status
Claims Filing Date
January 13, 2022
Amended
12, 15, 19, 21
Pending
1-6, 12, 13, 15-17, 19, 21
Cancelled
7-11, 14, 18, 20
Withdrawn
1-6, 16, 17
Under Examination
12, 13, 15, 19, 21


Withdrawn Claim Rejections - 35 USC § 112
The following 112, first paragraph rejections are withdrawn due to claim amendment:
Claim 12 lines 14-15, claim 15 lines 14-15, claim 19 lines 13-14, and claim 21 lines 8-10 “the casting temperature is at most 1600°C and the melt does not exceed this temperature during casting”.
Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive.
Cornie 
Applicant’s claim amendments, see claim 12 line 15; claim 15 line 7; claim 19 line 13; claim 21 line 7, filed January 13, 2022, with respect to Cornie have been fully considered and are persuasive.  
The rejections of claims 12-14, 19, and 21 over Cornie as evidenced by Melting Points and ASM, claim 13 over Cornie in view of either one of Choi or Chen, and claim 15 over Cornie in view of Brupbacher and Davies as evidenced by Melting Points and ASM have been withdrawn. 
	The applicant persuasively argues Cornie does not recognize that slurries can be formed outside a mold with sufficient fluidity to pour into a mold (Remarks pg. 6 paras. 4, 6).
New Grounds: Cornie in view of either one of Olds or Flemings
In light of claim amendment and upon further consideration, new grounds of rejection is made in view of Cornie and either one of Olds or Flemings.
Applicant's below arguments filed January 13, 2022 with respect to Cornie is relevant to the new grounds of rejection and have been fully considered but they are not persuasive.
	The applicant argues Cornie 5:23-27 teaches adding the refractory metal as a liquid that goes into solution and undergoes in-situ reaction to form carbide ceramic precipitates, where two liquid metals results in better mixing and distribution of the ceramic particles, liquid melts are not a slurry (Remarks pg. 6 para. 5), and it forms a superheated melt, which is a must for a liquid melt, but not a slurry (Remarks pg. 7 para. 1).
	The examiner respectfully disagrees. At the above cited 5:23-27 Cornie teaches “Although the working examples reported below involve the addition of a solid refractory metal to a superheated, carbon-containing molten base metal or alloy, the refractory metal can also be melted first and added to the base metal as a liquid.” This teaching discusses two distinct methods of forming the metal matrix composite reinforced with ceramic particulates (1:11-13). The first method adds solid refractory metal to molten base metal, such as niobium and/or titanium, to a host metal melt to produce particles in the melt. This reads on the claimed method and is the basis for the rejection over Cornie. The second method adds liquid refractory metal or molten base metal. This second teaching is not the basis for the pending rejection.
	The applicant argues Cornie forms titanium carbides, which have a low density compared to ferrous melts and tend to float on top of a mold when poured such that it is not possible to form a stable slurry that can be poured into a mold (Remarks para. spanning pgs. 6-7).
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constituent a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Cornie teaches the ceramic particles are preferably carbides of titanium, niobium, or a mixture thereof (2:30-4). 
Brupbacher
Applicant’s claim amendments, see claim 12 line 15; claim 15 line 7; claim 19 line 13; claim 21 line 7, filed January 13, 2022, with respect to Brupbacher have been fully considered and are persuasive.
The rejections of claims 12-14, 19, and 21 over Brupbacher, claim 13 over Brupbacher in view of either one of Choi or Chen, claim 15 over Brupbacher in view of Davies, claims 12, 14, 19, and 21 over Brupbacher in view of either one of Cornie or Davies, claim 13 over Brupbacher in view of Cornie, claim 13 over Brupbacher in view of either one of Cornie or Davies and either one of Choi or Chen, claim 15 over Brupbacher in view of Cornie and Davies, and claim 15 over Brupbacher in view of Davies have been withdrawn. 
New Grounds: Brupbacher in view of either one of Olds or Flemings
In light of claim amendment and upon further consideration, new grounds of rejection is made in view of Brupbacher and either one of Olds or Flemings.
Applicant's arguments filed January 13, 2022 with respect to Brupbacher are relevant to the new grounds of rejection and have been fully considered but they are not persuasive.
The applicant argues Brupbacher is not relevant to the methods recited in the independent claims and that Brupbacher mentions SHS in 3:9-20 and the paragraph bridging columns 4 and 5 (Remarks pg. 7 para. 2).
The examiner respectfully disagrees. Brupbacher teaches manufacturing Group C by reacting premixed alloy containing one reactive species and the matrix metal with an elemental powder of the second reactive species (5:66-68, 6:1-11, Fig. 1) using a liquid state reaction where a powder of one of the reactive species is added to a liquid metal containing the second reaction species and the matrix metal (Fig. 1) in which an insoluble ceramic precipitates as a fine particulate (6:51-64, Fig. 2). 
	The applicant argues that Brupbacher relates to submicron particles and that 3:60-64 recites finely dispersed particulate ceramic or intermetallic materials and the paragraph bridging columns 2 and 3 recites submicron titanium diboride particulates (Remarks pg. 8 para. 2).
	The examiner respectfully disagrees. Brupbacher teaches a particle size of the precipitates ceramic phase of less than about 0.01 microns to about 5 microns or larger (9:29-33), which overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). Brupbacher also teaches suitable ceramic precipitates include carbides of Ti and Nb (4:9-22).
Double Patenting
	US App No. 15/106,528 was abandoned September 17, 2021, therefore the double patenting rejection is withdrawn.
Claim Interpretation
Claim 12 lines 10-15 are being interpreted as being part of the method of forming a wear resistant hard metal material such that either (a) niobium (lines 3-5) or (b) niobium and titanium (lines 6-9) are added to a melt and either of (a) or (b) require the host metal, formed particle wt%, and casting temperature as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 lines 15 and 16 “the slurry” renders the claim indefinite. There is insufficient antecedent basis. It is unclear whether it refers to lines 4-5 “a slurry consisting of particles of niobium carbide” or lines 7-8 “a slurry consisting of particles of a chemical mixture of niobium carbide and titanium carbide”.
Claim 13 is rejected as depending from claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cornie (US 4,853,182) in view of either one of Olds (US 3,189,444) or Flemings (US 3,948,650).
Regarding claim 12, Cornie teaches a method of manufacturing a metal matrix composite reinforced with ceramic particulates (i.e. a method of forming a wear resistant hard metal material; 1:11-13) comprising adding a refractory metal to carbon-containing, molten, primary or base metal to form ceramic precipitates (i.e. adding refractory material to a melt consisting of a host metal to produce a slurry of refractory particles in the melt; 4:1-7) then forming ingots of the composite having precipitate particles throughout by casting (i.e. allowing the slurry to solidify in the mold to form a casting of a solid hard metal material; 2:53-54), where a volume percent of ceramic particles in the composite is about 5 to 60%, the ceramic particles have an average particle size from about 2 to about 75 microns (i.e. the refractory particles have a particle size of 5 to 400 um) (2:57-61), the ceramic particles are preferably carbides of titanium, niobium, or a mixture thereof (i.e. adding (a) niobium or (b) niobium and titanium; 2:30-40), the base metal can be cast iron, carbon steels, stainless steels, and iron-base superalloys (i.e. the host metal selected from a ferrous alloy; 2:35-40), the base metal alloy is melted under a protective atmosphere (i.e. inert atmosphere), and the refractory material is added into the base metal, then the refractory metal reacts with carbon upon cooling (i.e. the particles are insoluble in the host metal at its casting temperature; 4:21-31). 
Iron alloys have a density of about 7.8-8 g/cm3. NbC has a density of 7.8 g/cm3. The similarity of density of the iron base metal alloy (2:35-40) and the ceramic particles of niobium carbide (2:30-4) results in the weight % of particles being substantially similar to the volume % of the particles. Cornie teaches about 5 to 60 vol% of ceramic particles in the composite (2:57-61) where a substantially similar wt% overlaps with that instantly claimed.  Therefore, Cornie teaches a range of about 5-60 wt% of NbC. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Cornie teaches casting the resultant composite material in a mold (2:53-54), where the composite material is ceramic particles dispersed in a base metal matrix (2:30-32, 44-46), but is silent to pouring the slurry into a mold.
Olds teaches a method of forming a metallic composition comprising a metallic matrix and a dispersion of particles of an inert refractory compound (1:10-16) by melting a metallic base (2:3-4), adding a first non-metal and a second metal to form an insoluble precipitate of the desired refractory compound (2:4-12), then cooling quickly to solidify the molten mass (2:12-16) in a chill mold by pouring the molten matrix immediately after the reaction of the elements (2:63-72, 3:1).
It would have been obvious to one of ordinary skill in the art in the process of Cornie to pour the molten metal into a chill mold immediately after the reaction to form the precipitates because it maintains the particles of the precipitates dispersed throughout, minimizing agglomeration (Olds 2:63-66) in the cast component.
As an alternative to Olds, Flemings teaches casting a solid-liquid mixture of up to 65% solid (1:40-55, 6:18-26, 7:22-49) of a slurry (3:1-25) by pouring (5:16-31, 8:9-22), where representative suitable alloys include steels (3:1-25) and solid particles having a composition different from the metal or metal alloy are homogeneously distributed within the alloy matrix (5:48-68, 6:42-52).
It would have been obvious to one of ordinary skill in the art in the process of Cornie to cast a solid-liquid mixture of a slurry by pouring because it forms a high viscosity that results in less metal spraying, permits higher metal entrance velocities during casting, and results in more uniform strength and more dense castings (Flemings 5:16-31, 8:9-22).
Regarding claim 13, independent claim 12 requires producing particles of “niobium carbide and/or particles of a chemical mixture of niobium carbide and titanium carbide”. Cornie teaches adding niobium to produce carbides of niobium (2:30-40 and 4:1-7). As the recitation in claim 13 does not specify that the particles of the chemical mixture of niobium carbide and titanium carbide is required, the recitation of claim 13 is deemed optional. Therefore, the claim limitation is met by the teachings of Cornie.
Regarding claim 19, Cornie teaches a method of manufacturing a metal matrix composite reinforced with ceramic particulates (i.e. a method of forming a wear resistant hard metal material; 1:11-13) comprising adding a refractory metal to carbon-containing, molten, primary or base metal to form ceramic precipitates (4:1-7) (i.e. producing a slurry consisting of particles in a melt of host metal) where the ceramics are preferably carbides of titanium, zirconium, tungsten, molybdenum, hafnium, vanadium, niobium, tantalum, chromium, and mixtures thereof (i.e. (a) particles of carbides of Zr, Hf, V, Nb, Ta, Cr, Mo, and W and/or (b) particles of a chemical mixture of carbides of any two or more of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, and W; 2:30-40) added in the form of a thin strip, a tube, a rod, a flat plate, multiples shapes thereof, multiple pellets, flakes or other shapes, a stream of liquid metal, a continuous or discontinuous stream of gas, or multiple streams of liquid or gas (4:8-16) (i.e. adding any one or more of the nine transition metals Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, and W to a melt of a host metal in a form that produces particles of carbides of any one or more of the nine transition metals) to form a volume percent of ceramic particles in the composite of about 5 to 60% (i.e. in a range of 5 to 50 vol% of the total volume of the hard metal material; ) with an average particle size from about 2 to about 75 microns (i.e. the refractory particles have a particle size of 5 to 400 um) (2:57-61) then forming ingots of the composite having precipitate particles throughout by casting (2:53-56) (i.e. allowing the slurry to solidify and form a casting of a solid hard metal material) and cooling (i.e. allowing the melt to solidify to form the solid hard metal material; 5:65-68) where the base metal is ferrous such as cast iron, stainless steel, or an iron-base superalloy (i.e. the host metal is selected from a ferrous alloy; 2:35-40) and the base metal alloy is melted under a protective atmosphere (i.e. inert atmosphere), the refractory material is added into the base metal, then the refractory metal reacts with carbon upon cooling (i.e. the particles are insoluble in the host metal at its casting temperature; 4:21-31) in the form of an ingot (i.e. allowing the melt to solidify to form the solid hard metal material) (4:60-61). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Cornie teaches casting the resultant composite material in a mold (2:53-54), where the composite material is ceramic particles dispersed in a base metal matrix (2:30-32, 44-46), but is silent to pouring the slurry into a mold.
Olds teaches a method of forming a metallic composition comprising a metallic matrix and a dispersion of particles of an inert refractory compound (1:10-16) by melting a metallic base (2:3-4), adding a first non-metal and a second metal to form an insoluble precipitate of the desired refractory compound (2:4-12), then cooling quickly to solidify the molten mass (2:12-16) in a chill mold by pouring the molten matrix immediately after the reaction of the elements (2:63-72, 3:1).
It would have been obvious to one of ordinary skill in the art in the process of Cornie to pour the molten metal into a chill mold immediately after the reaction to form the precipitates because it maintains the particles of the precipitates dispersed throughout, minimizing agglomeration (Olds 2:63-66) in the cast article.
As an alternative to Olds, Flemings teaches casting a solid-liquid mixture of up to 65% solid (1:40-55, 6:18-26, 7:22-49) of a slurry (3:1-25) by pouring (5:16-31, 8:9-22), where representative suitable alloys include steels (3:1-25) and solid particles having a composition different from the metal or metal alloy are homogeneously distributed within the alloy matrix (5:48-68, 6:42-52).
It would have been obvious to one of ordinary skill in the art in the process of Cornie to cast a solid-liquid mixture of a slurry by pouring because it forms a high viscosity that results in less metal spraying, permits higher metal entrance velocities during casting, and results in more uniform strength and more dense castings (Flemings 5:16-31, 8:9-22).
Regarding claim 21, Cornie teaches a method of manufacturing a metal matrix composite reinforced with ceramic particulates (i.e. a method of forming a wear resistant hard metal material; 1:11-13) comprising adding a refractory metal to carbon-containing, molten, primary or base metal to form ceramic precipitates (4:1-7) where the ceramics are preferably carbides of niobium (2:30-40) and the base metal is a ferrous matrix such as cast iron, carbon steel, stainless steel, or iron-base superalloy (2:35-40) (i.e. adding niobium to a melt of a ferrous alloy comprising carbon and thereby forming particles of niobium carbide) to form a volume percent of ceramic particles in the composite of about 5 to 60% with an average particle size from about 2 to about 75 microns (i.e. the refractory particles have a particle size of 5 to 400 um) (2:57-61) then forming ingots of the composite having precipitate particles throughout the casting (2:53-56 and 4:31-36) and cooling (5:65-68). 
Iron alloys have a density of about 7.8-8 g/cm3. NbC has a density of 7.8 g/cm3. The similarity of density of the iron base metal alloy (2:35-40) and the ceramic particles of niobium carbide (2:30-4) results in the weight % of particles being substantially similar to the volume % of the particles. Cornie teaches about 5 to 60 vol% of ceramic particles in the composite (2:57-61) where a substantially similar wt% overlaps with that instantly claimed.  Therefore, Cornie teaches a range of about 5-60 wt% of NbC. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Cornie teaches casting the resultant composite material in a mold (2:53-54), where the composite material is ceramic particles dispersed in a base metal matrix (2:30-32, 44-46), but is silent to pouring the slurry into a mold.
Olds teaches a method of forming a metallic composition comprising a metallic matrix and a dispersion of particles of an inert refractory compound (1:10-16) by melting a metallic base (2:3-4), adding a first non-metal and a second metal to form an insoluble precipitate of the desired refractory compound (2:4-12), then cooling quickly to solidify the molten mass (2:12-16) in a chill mold by pouring the molten matrix immediately after the reaction of the elements (2:63-72, 3:1).
It would have been obvious to one of ordinary skill in the art in the process of Cornie to pour the molten metal into a chill mold immediately after the reaction to form the precipitates because it maintains the particles of the precipitates dispersed throughout, minimizing agglomeration (Olds 2:63-66) in the cast article.
As an alternative to Olds, Flemings teaches casting a solid-liquid mixture of up to 65% solid (1:40-55, 6:18-26, 7:22-49) of a slurry (3:1-25) by pouring (5:16-31, 8:9-22), where representative suitable alloys include steels (3:1-25) and solid particles having a composition different from the metal or metal alloy are homogeneously distributed within the alloy matrix (5:48-68, 6:42-52).
It would have been obvious to one of ordinary skill in the art in the process of Cornie to cast a solid-liquid mixture of a slurry by pouring because it forms a high viscosity that results in less metal spraying, permits higher metal entrance velocities during casting, and results in more uniform strength and more dense castings (Flemings 5:16-31, 8:9-22).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cornie (US 4,853,182) in view of either one of Olds (US 3,189,444) or Flemings (US 3,948,650) as applied to claim 12 above, and further in view of either one of Choi (Choi, Hwang, Kim. J. Am. Ceram. Soc. 85 [9] 2313-2318 (2002).) or Chen (K. Chen. L. Zhao. “Elastic properties, thermal expansion coefficients and electronic structures of Ti0.75X0.25C carbides.” Journal of Physics and Chemistry of Solids 68 (2007) 1805-1811.).
In the event it is determined that the (Nbx,Tiy)C is required by the claim, then the below rejection is applied.
Regarding claim 13, Cornie teaches ceramic particles that are preferably carbides of mixtures of titanium and niobium (2:30-40) with a cobalt base metal (2:35-40).
Cornie is silent to the particles of niobium/titanium carbides having a general formula (NbxTiy)C.
Choi teaches a Nb1-xTixC-Co alloy where Nb1-x TixC grains are in a cobalt matrix and x is 0.25 or 0.5 (Abstract, Experimental Procedure, Results, and Conclusion).
It would have been obvious to one of ordinary skill in the art for the titanium and niobium mixed carbides of Cornie to be Nb1-xTixC where x is 0.25 or 0.5 because Ti substitution of NbC particles inhibits grain growth and coarsening and prevents the occurrence of large grains and variation in grain size as a result of growth (Choi Abstract, Introduction, and Conclusion).
As an alternative to Choi, Chen teaches adding Nb to TiC to form Ti0.75Nb0.25C carbides (Abstract, page 1807, and Conclusions).
It would have been obvious to one of ordinary skill in the art for the titanium and niobium mixed carbides of Cornie to be Ti0.75Nb0.25C because adding Nb to TiC increases the shear and Young’s moduli of the carbides, which enhances hardness, enhances ductility, and reduces the thermal expansion coefficient between the metallic substrate and TiNbC particles, where these properties improve wear coating performance (Chen Abstract, page 1807, and Conclusions).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cornie (US 4,853,182) in view of (1) Brupbacher (US 4,710,348), (2) Davies (US 6,139,658), and (3) either one of Olds (US 3,189,444) or Flemings (US 3,948,650).
Regarding claim 15, Cornie teaches a method of manufacturing a metal matrix composite reinforced with ceramic particulates (i.e. a method of forming a hard metal material; 1:11-13) comprising adding a refractory metal to carbon-containing, molten, primary or base metal (i.e. host metal) to form ceramic precipitates (4:1-7) with an average particle size from about 2 to about 75 microns (i.e. the refractory particles have a particle size of 5 to 400 um) (2:61-65) then forming ingots of the composite having precipitate particles throughout the casting (i.e. casting; 2:53-56) where the ceramic particles are preferably carbides of a mixture of titanium and niobium (i.e. a chemical mixture of niobium carbides and titanium carbides; 2:30-40) and the base metal is ferrous such as cast iron, stainless steel, or an iron-base superalloy (i.e. the host metal is selected from a ferrous alloy; 2:35-40) where the base metal alloy is melted under a protective atmosphere (i.e. inert atmosphere), the refractory material is added into the base metal, then the refractory metal reacts with carbon upon cooling (i.e. the particles of NbTiC are insoluble in the ferrous alloy at its casting temperature; 4:21-31). 
Cornie teaches adding refractory metal to a molten base metal (4:1-7) of cast iron, carbon steel, stainless steel, and iron-based superalloy (2:35-40). The melting point of cast iron is 1127 to 1204°C, carbon steel is 1371 to 1540°C, stainless steel is 1510°C (Melting Points), and iron-based superalloy is 1204 to 1371°C (ASM p. 8 Some Superalloy Characteristics and Facts para. 2). One of ordinary skill in the art would understand the molten base metal would necessarily have to be above its melting temperature, where that range overlaps with the claimed range of a casting temperature of at most about 1600°C. Cornie teaches an example where the base metal alloy was melted, the refractory material (i.e. titanium) was added to the liquid and dissolved, then the ingot was cooled (i.e. the melt does not exceed a temperature of at most about 1600°C during casting) (4:17-32). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Cornie is silent to adding niobium and titanium in a form of ferro-niobium-titanium.
Brupbacher teaches a method of in-situ precipitation of ceramic material in a metallic matrix (1:9-14 and 2:60-64) comprising reacting an alloy of the solvent metal with one constituent of the ceramic with an alloy comprising the solvent metal and the other constituent of the ceramic (5:48-65 and Fig. 1, Group B) where the ceramic precipitates are carbides including titanium and niobium (4:9-19) and the matrix metal includes iron and alloys thereof (4:34-38). This reads on one alloy comprising an iron matrix metal with carbon and the other alloy comprising an iron matrix metal with titanium and niobium (i.e. ferro-niobium-titanium).
It would have been obvious to one of ordinary skill in the art in the process of Cornie to add the titanium and niobium as an alloy with the iron matrix material (i.e. ferro-niobium-titanium) because it is cheaper to react the alloys than elemental powders (Brupbacher 5:48-65). Brupbacher teaches in-situ precipitation of ceramic material in a metallic matrix (1:9-14 and 2:60-64) can be achieved by either reacting alloys (5:48-65 and Fig. 1, Group B) or by reacting an alloy with an elemental powder (5:66-68 and 6:1-11 and Fig. 1, Group C) (i.e. the method of Cornie, 4:1-7). It is prima facie obvious to substitute art recognized equivalents known for the same purpose. MPEP 2144.06(II).  
Cornie is silent to selecting the density of the niobium/titanium particles in relation to the density of the host metal and therefore selectively controlling the dispersion of the niobium/titanium particles in the matrix ranging from a uniform dispersion to a non-uniform dispersion.
Davies teaches an alloy comprising hard particles (1:14-15) by reacting the hard particle constituents to form a dispersion (2:22-26) where the density of the reaction product (i.e. hard particle) is preferably 7.0 to 7.9 g/cm3 to substantially match the density of the metal melt  by adding additional materials to the hard particles (i.e. selecting the density of the particles in relation to the density of the host metal and therefore selectively controlling the dispersion of the particles in the matrix to form a uniform dispersion ) (3:53-67, 4:1-21).
It would have been obvious to one of ordinary skill in the art in the process of Cornie to select the density of the ceramic carbide particles to match that of the iron base metal alloy (Cornie 2:30-40) because it improves the uniformity with which the product alloy (i.e. hard particle) becomes dispersed in the metal melt (Davies 3:53-67, 4:1-21). 
Cornie teaches casting the resultant composite material in a mold (2:53-54), where the composite material is ceramic particles dispersed in a base metal matrix (2:30-32, 44-46), but is silent to pouring the slurry into a mold.
Olds teaches a method of forming a metallic composition comprising a metallic matrix and a dispersion of particles of an inert refractory compound (1:10-16) by melting a metallic base (2:3-4), adding a first non-metal and a second metal to form an insoluble precipitate of the desired refractory compound (2:4-12), then cooling quickly to solidify the molten mass (2:12-16) in a chill mold by pouring the molten matrix immediately after the reaction of the elements (2:63-72, 3:1).
It would have been obvious to one of ordinary skill in the art in the process of Cornie to pour the molten metal into a chill mold immediately after the reaction to form the precipitates because it maintains the particles of the precipitates dispersed throughout, minimizing agglomeration (Olds 2:63-66)  in the cat article.
As an alternative to Olds, Flemings teaches casting a solid-liquid mixture of up to 65% solid (1:40-55, 6:18-26, 7:22-49) of a slurry (3:1-25) by pouring (5:16-31, 8:9-22), where representative suitable alloys include steels (3:1-25) and solid particles having a composition different from the metal or metal alloy are homogeneously distributed within the alloy matrix (5:48-68, 6:42-52).
It would have been obvious to one of ordinary skill in the art in the process of Cornie to cast a solid-liquid mixture of a slurry by pouring because it forms a high viscosity that results in less metal spraying, permits higher metal entrance velocities during casting, and results in more uniform strength and more dense castings (Flemings 5:16-31, 8:9-22).
Claims 12, 13, 19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brupbacher (US 4,710,348) in view of either one of Olds (US 3,189,444) or Flemings (US 3,948,650).
Regarding claims 12, 19, and 21, Brupbacher teaches a process for in-situ precipitation of ceramic material in a metallic matrix (1:9-11, 2:60-64) with suitable ceramic precipitates being borides, carbides, and nitrides of Ti, Mo, W, Nb, V, Zr, Cr, Hf (i.e. (a) particles of a NbC and/or (b) particles of a chemical mixture of NbC and TiC) (4:9-22) in an amount of 10 to 25 percent by volume, 15 to 40 percent by weight, depending on the specific ceramic phase and matrix employed (i.e. the formed particles are in a range of 10 to 40 wt% of the total weight of the hard metal material in a microstructure of a solidified metal alloy (claims 12 and 21), the formed particles are a range of 10 to 50 volume % (claim 19)) (4:53-60) with a particle size of the precipitated ceramic phase in the matrix varying from less than about 0.01 microns to about 5 microns or larger (i.e. a particle size diameter of 5 to 400 um) (9:29-33) and the precipitation of specific grain size ceramic phase may be selectively controlled by proper control of starting composition, temperature of reaction, and cool-down rate (9:34-43) in a matrix metal of a Ni, Co, or Fe alloy (i.e. host metal of a ferrous alloy, Ni-based superalloy, or Co-based superalloy) (4:34-43).
Brupbacher teaches manufacturing by Group C by reacting a premixed alloy containing one reactive species and the matrix metal with an elemental powder of the second reactive species (5:66-68, 6:1-11, Fig. 1) using a liquid state reaction where a powder of one or the reactive species is added to a liquid metal containing the second reactive species and the matrix metal (Fig. 1) in which an insoluble ceramic precipitates as a fine particulate (i.e. producing a slurry and the particles are insoluble in the host material as its casting temperature) (6:51-64, Fig. 2) followed by cool-down (i.e. allowing the melt to solidify to form the solid hard metal material) (7:16-54) where the one reactive species mixed as an elemental powder is B, C, N, Ti, Mo, W, Nb, V, Zr, Cr, or Hf (i.e. adding (a) Nb or (b) Nb and Ti to a melt consisting of a host metal) (4:9-22, 5:66-68, 6:1-11, Fig. 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Brupbacher is silent to pouring the slurry into a mold.
Olds teaches a method of forming a metallic composition comprising a metallic matrix and a dispersion of particles of an inert refractory compound (1:10-16) by melting a metallic base (2:3-4), adding a first non-metal and a second metal to form an insoluble precipitate of the desired refractory compound (2:4-12), then cooling quickly to solidify the molten mass (2:12-16) in a chill mold by pouring the molten matrix immediately after the reaction of the elements (2:63-72, 3:1).
It would have been obvious to one of ordinary skill in the art in the process of Brupbacher to cool down the liquid metal containing insoluble ceramic precipitates by pouring and rapid solidification using a chill mold immediately after the reaction of the elements because it maintains the particles of the precipitates dispersed throughout, minimizing agglomeration (Olds 2:63-66) in the cast article.
As an alternative to Olds, Flemings teaches casting a solid-liquid mixture of up to 65% solid (1:40-55, 6:18-26, 7:22-49) of a slurry (3:1-25) by pouring (5:16-31, 8:9-22), where representative suitable alloys include steels (3:1-25) and solid particles having a composition different from the metal or metal alloy are homogeneously distributed within the alloy matrix (5:48-68, 6:42-52).
It would have been obvious to one of ordinary skill in the art in the process of Brupbacher to cast a solid-liquid mixture of a slurry by pouring because it forms a high viscosity that results in less metal spraying, permits higher metal entrance velocities during casting, and results in more uniform strength and more dense castings (Flemings 5:16-31, 8:9-22).
Regarding claim 13, independent claim 12 requires producing particles of “niobium carbide and/or particles of a chemical mixture of niobium carbide and titanium carbide”. Brupbacher teaches adding niobium to produce carbides of niobium (4:9-22, 5:66-68, 6:1-11, Fig. 1). As the recitation in claim 13 does not specify that the particles of the chemical mixture of niobium carbide and titanium carbide is required, the recitation of claim 13 is deemed optional. Therefore, the claim limitation is met by the teachings of Brupbacher. 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brupbacher (US 4,710,348) in view of either one of Olds (US 3,189,444) or Flemings (US 3,948,650) as applied to claim 12 above, and further in view of either one of Choi (Choi, Hwang, Kim. J. Am. Ceram. Soc. 85 [9] 2313-2318 (2002).) or Chen (K. Chen. L. Zhao. “Elastic properties, thermal expansion coefficients and electronic structures of Ti0.75X0.25C carbides.” Journal of Physics and Chemistry of Solids 68 (2007) 1805-1811.).
In the event it is determined that the (Nbx,Tiy)C is required by the claim, then the below rejection is applied.
Regarding claim 13, Brupbacher teaches ceramic particles of carbides of Ti and Nb (4:9-22) with a Ni, Co, or Fe base metal (4:34-43).
Brupbacher is silent to particles of niobium/titanium carbides having a general formula (NbxTiy)C.
Choi teaches a Nb1-xTixC-Co alloy where Nb1-x TixC grains are in a cobalt matrix and x is 0.25 or 0.5 (Abstract, Experimental Procedure, Results, and Conclusion).
It would have been obvious to one of ordinary skill in the art to form titanium and niobium mixed carbides in Brupbacher of Nb1-xTixC where x is 0.25 or 0.5 because Ti substitution of NbC particles inhibits grain growth and coarsening and prevents the occurrence of large grains and variation in grain size as a result of growth (Choi Abstract, Introduction, and Conclusion).
As an alternative to Choi, Chen teaches adding Nb to TiC to form Ti0.75Nb0.25C carbides (Abstract, page 1807, and Conclusions).
It would have been obvious to one of ordinary skill in the art to form titanium and niobium mixed carbides in Brupbacher of Ti0.75Nb0.25C because adding Nb to TiC increases the shear and Young’s moduli of the carbides, which enhances hardness, enhances ductility, and reduces the thermal expansion coefficient between the metallic substrate and TiNbC particles, where these properties improve wear coating performance (Chen Abstract, page 1807, and Conclusions).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brupbacher (US 4,710,348) in view of in view of (1) either one of Olds (US 3,189,444) or Flemings (US 3,948,650) and (2) Davies (US 6,139,658).
Regarding claim 15, Brupbacher teaches a process for in-situ precipitation of ceramic material in a metallic matrix (1:9-11, 2:60-64) with suitable ceramic precipitates being borides, carbides, and nitrides of Ti, Mo, W, Nb, V, Zr, Cr, Hf (i.e. (a) particles of a NbC and/or (b) particles of a chemical mixture of NbC and TiC) (4:9-22) in an amount of 10 to 25 percent by volume, 15 to 40 percent by weight, depending on the specific ceramic phase and matrix employed (i.e. the formed particles are in a range of 10 to 40 wt% of the total weight of the hard metal material in a microstructure of a solidified metal alloy) (4:53-60) with a particle size of the precipitated ceramic phase in the matrix varying from less than about 0.01 microns to about 5 microns or larger (i.e. a particle size diameter of 5 to 400 um) (9:29-33) and the precipitation of specific grain size ceramic phase may be selectively controlled by proper control of starting composition, temperature of reaction, and cool-down rate (9:34-43) in a matrix metal of a Ni, Co, or Fe alloy (i.e. host metal of a ferrous alloy, Ni-based superalloy, or Co-based superalloy) (4:34-43). 
Brupbacher further teaches manufacturing by Group B of reacting an alloy of the solvent metal with one constituent of the ceramic with an alloy comprising the solvent metal and the other constituent of the ceramic (5:48-65 and Fig. 1, Group B) where the ceramic precipitates are carbides including titanium and niobium (4:9-19) and the matrix metal includes iron and alloys thereof (4:34-38) using a liquid state reaction of mixing separately melted alloys (Fig. 1) (i.e. one alloy comprising an iron matrix metal with carbon and the other alloy comprising an iron matrix metal with titanium and niobium (i.e. ferro-niobium-titanium)) to produce insoluble ceramic precipitates as a fine particulate (i.e. producing a slurry and the particles are insoluble in the host material as its casting temperature) (6:51-64, Fig. 2) followed by cool-down (i.e. allowing the melt to solidify to form the solid hard metal material) (7:16-54).
Brupbacher is silent to pouring the slurry into a mold.
Olds teaches a method of forming a metallic composition comprising a metallic matrix and a dispersion of particles of an inert refractory compound (1:10-16) by melting a metallic base (2:3-4), adding a first non-metal and a second metal to form an insoluble precipitate of the desired refractory compound (2:4-12), then cooling quickly to solidify the molten mass (2:12-16) in a chill mold by pouring the molten matrix immediately after the reaction of the elements (2:63-72, 3:1).
It would have been obvious to one of ordinary skill in the art in the process of Brupbacher to cool down the liquid metal containing insoluble ceramic precipitates by pouring and rapid solidification using a chill mold immediately after the reaction of the elements because it maintains the particles of the precipitates dispersed throughout, minimizing agglomeration (Olds 2:63-66).
As an alternative to Olds, Flemings teaches casting a solid-liquid mixture of up to 65% solid (1:40-55, 6:18-26, 7:22-49) of a slurry (3:1-25) by pouring (5:16-31, 8:9-22), where representative suitable alloys include steels (3:1-25) and solid particles having a composition different from the metal or metal alloy are homogeneously distributed within the alloy matrix (5:48-68, 6:42-52).
It would have been obvious to one of ordinary skill in the art in the process of Brupbacher to cast a solid-liquid mixture of a slurry by pouring because it forms a high viscosity that results in less metal spraying, permits higher metal entrance velocities during casting, and results in more uniform strength and more dense castings (Flemings 5:16-31, 8:9-22).
Brupbacher is silent to selecting the density of the niobium/titanium particles in relation to the density of the host metal and therefore selectively controlling the dispersion of the niobium/titanium particles in the matrix ranging from a uniform dispersion to a non-uniform dispersion.
Davies teaches an alloy comprising hard particles (1:14-15) by reacting the hard particle constituents to form a dispersion (2:22-26) where the density of the reaction product (i.e. hard particle) is preferably 7.0 to 7.9 g/cm3 to substantially match the density of the metal melt  by adding additional materials to the hard particles (i.e. selecting the density of the particles in relation to the density of the host metal and therefore selectively controlling the dispersion of the particles in the matrix to form a uniform dispersion ) (3:53-67, 4:1-21).
It would have been obvious to one of ordinary skill in the art in the process of Brupbacher to select the density of the ceramic carbide particles to match that of the base metal alloy because it improves the uniformity with which the product alloy (i.e. hard particle) becomes dispersed in the metal melt (Davies 3:53-67, 4:1-21). 
Claims 12, 19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brupbacher (US 4,710,348) in view of (1) either one of Olds (US 3,189,444) or Flemings (US 3,948,650) and (2) either one of Cornie (US 4,853,182) or Davies (US 6,139,658).
In the event it is determined that Brupbacher does read on adding Nb or Nb and Ti as claimed, then the below rejection is applied 
Regarding claims 12, 19, and 21, Brupbacher teaches a process for in-situ precipitation of ceramic material in a metallic matrix (1:9-11, 2:60-64) with suitable ceramic precipitates being borides, carbides, and nitrides of Ti, Mo, W, Nb, V, Zr, Cr, Hf (i.e. (a) particles of a NbC and/or (b) particles of a chemical mixture of NbC and TiC) (4:9-22) in an amount of 10 to 25 percent by volume, 15 to 40 percent by weight, depending on the specific ceramic phase and matrix employed (i.e. the formed particles are in a range of 10 to 40 wt% of the total weight of the hard metal material in a microstructure of a solidified metal alloy (claims 12 and 21), the formed particles are a range of 10 to 50 volume % (claim 19)) (4:53-60) with a particle size of the precipitated ceramic phase in the matrix varying from less than about 0.01 microns to about 5 microns or larger (i.e. a particle size diameter of 5 to 400 um) (9:29-33) and the precipitation of specific grain size ceramic phase may be selectively controlled by proper control of starting composition, temperature of reaction, and cool-down rate (9:34-43)  in a matrix metal of a Ni, Co, or Fe alloy (i.e. host metal of a ferrous alloy, Ni-based superalloy, or Co-based superalloy) (4:34-43). Brupbacher further teaches manufacturing by Group C of reacting a premixed alloy containing one reactive species and the matrix metal with an elemental powder of the second reactive species (5:66-68, 6:1-11, Fig. 1) using a liquid state reaction where a powder of one or the reactive species is added to a liquid metal containing the second reactive species and the matrix metal (Fig. 1) in which an insoluble ceramic precipitates as a fine particulate (i.e. producing a slurry and the particles are insoluble in the host material as its casting temperature) (6:51-64, Fig. 2) followed by cool-down (i.e. allowing the melt to solidify to form the solid hard metal material) (7:16-54) where the one reactive species mixed as an elemental powder is B, C, N, Ti, Mo, W, Nb, V, Zr, Cr, or Hf (i.e. adding (a) Nb or (b) Nb and Ti to a melt consisting of a host metal) (4:9-22, 5:66-68, 6:1-11, Fig. 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Brupbacher is silent to pouring the slurry into a mold.
Olds teaches a method of forming a metallic composition comprising a metallic matrix and a dispersion of particles of an inert refractory compound (1:10-16) by melting a metallic base (2:3-4), adding a first non-metal and a second metal to form an insoluble precipitate of the desired refractory compound (2:4-12), then cooling quickly to solidify the molten mass (2:12-16) in a chill mold by pouring the molten matrix immediately after the reaction of the elements (2:63-72, 3:1).
It would have been obvious to one of ordinary skill in the art in the process of Brupbacher to cool down the liquid metal containing insoluble ceramic precipitates by pouring and rapid solidification using a chill mold immediately after the reaction of the elements because it maintains the particles of the precipitates dispersed throughout, minimizing agglomeration (Old 2:63-66) in the cast article.
As an alternative to Olds, Flemings teaches casting a solid-liquid mixture of up to 65% solid (1:40-55, 6:18-26, 7:22-49) of a slurry (3:1-25) by pouring (5:16-31, 8:9-22), where representative suitable alloys include steels (3:1-25) and solid particles having a composition different from the metal or metal alloy are homogeneously distributed within the alloy matrix (5:48-68, 6:42-52).
It would have been obvious to one of ordinary skill in the art in the process of Brupbacher to cast a solid-liquid mixture of a slurry by pouring because it forms a high viscosity that results in less metal spraying, permits higher metal entrance velocities during casting, and results in more uniform strength and more dense castings (Flemings 5:16-31, 8:9-22).
Brupbacher teaches a list of ceramic particles including carbides of Nb and Ti (4:9-22) and adding one reactive constituent (5:66-68, 6:1-11, Fig. 1), but is silent to forming the carbides by adding Nb or Nb and Ti.
Cornie teaches a method of manufacturing a metal matrix composite reinforced with ceramic particulates (1:11-13) by adding a refractory metal (i.e. Ti and/or Nb) to carbon-containing, molten, primary or base metal to form ceramic precipitates (4:1-7) where the ceramic particles are preferably carbides of titanium, niobium, or a mixture thereof (i.e. adding (a) niobium or (b) niobium and titanium; 2:30-40).
It would have been obvious to one of ordinary skill in the art in the process of Brupbacher to add Nb or Nb and Ti to a base metal because it forms a composite with extremely high wear resistance (Cornie 2:41-44) where the precipitates are evenly distributed throughout the samples produced (Cornie 3:12-14) and the process can be utilized for all base metal alloys where these is a constituent in sufficient content to react with a secondary material addition to product a precipitated phase which modified one or more properties (Cornie 4:41-51).
As an alternative to Cornie, Davies teaches an alloy comprising hard particles (1:14-15) by reacting the hard particle constituents to form a dispersion (2:22-26) where in addition to reacting carbon and titanium, niobium may be present as a reactable material to form NbTiC (3:14-24).
It would have been obvious to one of ordinary skill in the art in the process of Brupbacher to add Nb and Ti to a base metal because adding in an additional reactable material (Davies 3:14-24) improves control of the density of the product alloy relative to the melt metal, improving uniformity when the densities are substantially similar (Davies 3:53-67, 4:1-21). 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brupbacher (US 4,710,348) in view of (1) either one of Olds (US 3,189,444) or Flemings (US 3,948,650) and (2) Cornie (US 4,853,182).
Regarding claim 13, independent claim 12 requires producing particles of “niobium carbide and/or particles of a chemical mixture of niobium carbide and titanium carbide”. Brupbacher in view of Cornie teaches adding niobium to produce carbides of niobium (Brupbacher 4:9-22, 5:66-68, 6:1-11, Fig. 1; Cornie 2:30-40 and 4:1-7). As the recitation in claim 13 does not specify that the particles of the chemical mixture of niobium carbide and titanium carbide is required, the recitation of claim 13 is deemed optional. Therefore, the claim limitation is met by the teachings of Brupbacher in view of Cornie.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brupbacher (US 4,710,348) in view of (1) either one of Olds (US 3,189,444) or Flemings (US 3,948,650) and (2) either one of Cornie (US 4,853,182) or Davies (US 6,139,658) as applied to claim 12 above, and further in view of (3) either one of Choi (Choi, Hwang, Kim. J. Am. Ceram. Soc. 85 [9] 2313-2318 (2002).) or Chen (K. Chen. L. Zhao. “Elastic properties, thermal expansion coefficients and electronic structures of Ti0.75X0.25C carbides.” Journal of Physics and Chemistry of Solids 68 (2007) 1805-1811.).
In the event it is determined that the (Nbx,Tiy)C is required by the claim, then the below rejection is applied.
Regarding claim 13, Brupbacher in view of either one of Cornie or Davies teaches ceramic particles of carbides of Nb and Ti (Brupbacher 4:9-22) formed by adding Nb and Ti (Cornie 2:30-40; Davies 3:14-24) to a Ni, Co, or Fe base metal (Brupbacher 4:34-43).
Brupbacher in view of either one of Cornie or Davies is silent to particles of niobium/titanium carbides having a general formula (NbxTiy)C.
Choi teaches a Nb1-xTixC-Co alloy where Nb1-x TixC grains are in a cobalt matrix and x is 0.25 or 0.5 (Abstract, Experimental Procedure, Results, and Conclusion).
It would have been obvious to one of ordinary skill in the art to form titanium and niobium mixed carbides in Brupbacher in view of either one of Cornie or Davies of Nb1-xTixC where x is 0.25 or 0.5 because Ti substitution of NbC particles inhibits grain growth and coarsening and prevents the occurrence of large grains and variation in grain size as a result of growth (Choi Abstract, Introduction, and Conclusion).
As an alternative to Choi, Chen teaches adding Nb to TiC to form Ti0.75Nb0.25C carbides (Abstract, page 1807, and Conclusions).
It would have been obvious to one of ordinary skill in the art to form titanium and niobium mixed carbides in Brupbacher in view of either one of Cornie or Davies of Ti0.75Nb0.25C because adding Nb to TiC increases the shear and Young’s moduli of the carbides, which enhances hardness, enhances ductility, and reduces the thermal expansion coefficient between the metallic substrate and TiNbC particles, where these properties improve wear coating performance (Chen Abstract, page 1807, and Conclusions).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brupbacher (US 4,710,348) in view of (1) either one of Olds (US 3,189,444) or Flemings (US 3,948,650), (2) Cornie (US 4,853,182), and (3) Davies (US 6,139,658).
In the event it is determined that Brupbacher does read on adding Nb or Nb and Ti as claimed, then the below rejection is applied 
Regarding claim 15, Brupbacher teaches a process for in-situ precipitation of ceramic material in a metallic matrix (1:9-11, 2:60-64) with suitable ceramic precipitates being borides, carbides, and nitrides of Ti, Mo, W, Nb, V, Zr, Cr, Hf (i.e. (a) particles of a NbC and/or (b) particles of a chemical mixture of NbC and TiC) (4:9-22) in an amount of 10 to 25 percent by volume, 15 to 40 percent by weight, depending on the specific ceramic phase and matrix employed (i.e. the formed particles are in a range of 10 to 40 wt% of the total weight of the hard metal material in a microstructure of a solidified metal alloy) (4:53-60) with a particle size of the precipitated ceramic phase in the matrix varying from less than about 0.01 microns to about 5 microns or larger (i.e. a particle size diameter of 5 to 400 um) (9:29-33) and the precipitation of specific grain size ceramic phase may be selectively controlled by proper control of starting composition, temperature of reaction, and cool-down rate (9:34-43) in a matrix metal of a Ni, Co, or Fe alloy (i.e. host metal of a ferrous alloy, Ni-based superalloy, or Co-based superalloy) (4:34-43). 
Brupbacher teaches manufacturing by Group B of reacting an alloy of the solvent metal with one constituent of the ceramic with an alloy comprising the solvent metal and the other constituent of the ceramic (5:48-65 and Fig. 1, Group B) where the ceramic precipitates are carbides including titanium and niobium (4:9-19) and the matrix metal includes iron and alloys thereof (4:34-38) using a liquid state reaction of mixing separately melted alloys (Fig. 1) (i.e. one alloy comprising an iron matrix metal with carbon and the other alloy comprising an iron matrix metal with titanium and niobium (i.e. ferro-niobium-titanium)) to produce insoluble ceramic precipitates as a fine particulate (i.e. producing a slurry and the particles are insoluble in the host material as its casting temperature) (6:51-64, Fig. 2) followed by cool-down (i.e. allowing the melt to solidify to form the solid hard metal material) (7:16-54).
Brupbacher is silent to pouring the slurry into a mold.
Olds teaches a method of forming a metallic composition comprising a metallic matrix and a dispersion of particles of an inert refractory compound (1:10-16) by melting a metallic base (2:3-4), adding a first non-metal and a second metal to form an insoluble precipitate of the desired refractory compound (2:4-12), then cooling quickly to solidify the molten mass (2:12-16) in a chill mold by pouring the molten matrix immediately after the reaction of the elements (2:63-72, 3:1).
It would have been obvious to one of ordinary skill in the art in the process of Brupbacher to cool down the liquid metal containing insoluble ceramic precipitates by pouring and rapid solidification using a chill mold immediately after the reaction of the elements because it maintains the particles of the precipitates dispersed throughout, minimizing agglomeration (Olds 2:63-66) in the cast article.
As an alternative to Olds, Flemings teaches casting a solid-liquid mixture of up to 65% solid (1:40-55, 6:18-26, 7:22-49) of a slurry (3:1-25) by pouring (5:16-31, 8:9-22), where representative suitable alloys include steels (3:1-25) and solid particles having a composition different from the metal or metal alloy are homogeneously distributed within the alloy matrix (5:48-68, 6:42-52).
It would have been obvious to one of ordinary skill in the art in the process of Brupbacher to cast a solid-liquid mixture of a slurry by pouring because it forms a high viscosity that results in less metal spraying, permits higher metal entrance velocities during casting, and results in more uniform strength and more dense castings (Flemings 5:16-31, 8:9-22).
Brupbacher teaches ceramic particles (4:9-22) and adding one reactive constituent (5:66-68, 6:1-11, Fig. 1), but is silent to adding Nb or Nb and Ti to form carbides.
Cornie teaches a method of manufacturing a metal matrix composite reinforced with ceramic particulates (1:11-13) by adding a refractory metal to carbon-containing, molten, primary or base metal to form ceramic precipitates (4:1-7) where the ceramic particles are preferably carbides of titanium, niobium, or a mixture thereof (i.e. adding (a) niobium or (b) niobium and titanium; 2:30-40).
It would have been obvious to one of ordinary skill in the art in the process of Brupbacher to add Nb or Nb and Ti to a base metal because it forms a composite with extremely high wear resistance (Cornie 2:41-44) where the precipitates are evenly distributed throughout the samples produced (Cornie 3:12-14) and the process can be utilized for all base metal alloys where these is a constituent in sufficient content to react with a secondary material addition to product a precipitated phase which modified one or more properties (Cornie 4:41-51).
Brupbacher in view of Cornie is silent to selecting the density of the niobium/titanium particles in relation to the density of the host metal and therefore selectively controlling the dispersion of the niobium/titanium particles in the matrix ranging from a uniform dispersion to a non-uniform dispersion.
Davies teaches an alloy comprising hard particles (1:14-15) by reacting the hard particle constituents to form a dispersion (2:22-26) where the density of the reaction product (i.e. hard particle) is preferably 7.0 to 7.9 g/cm3 to substantially match the density of the metal melt  by adding additional materials to the hard particles (i.e. selecting the density of the particles in relation to the density of the host metal and therefore selectively controlling the dispersion of the particles in the matrix to form a uniform dispersion ) (3:53-67, 4:1-21).
It would have been obvious to one of ordinary skill in the art in the process of Brupbacher in view of Cornie to select the density of the ceramic carbide particles to match that of the base metal alloy because it improves the uniformity with which the product alloy (i.e. hard particle) becomes dispersed in the metal melt (Davies 3:53-67, 4:1-21). 
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brupbacher (US 4,710,348) in view of (1) either one of Olds (US 3,189,444) or Flemings (US 3,948,650) and (2) Davies (US 6,139,658).
In the event it is determined that Brupbacher does read on adding Nb or Nb and Ti as claimed, then the below rejection is applied 
Regarding claim 15, Brupbacher teaches a process for in-situ precipitation of ceramic material in a metallic matrix (1:9-11, 2:60-64) with suitable ceramic precipitates being borides, carbides, and nitrides of Ti, Mo, W, Nb, V, Zr, Cr, Hf (i.e. (a) particles of a NbC and/or (b) particles of a chemical mixture of NbC and TiC) (4:9-22) in an amount of 10 to 25 percent by volume, 15 to 40 percent by weight, depending on the specific ceramic phase and matrix employed (i.e. the formed particles are in a range of 10 to 40 wt% of the total weight of the hard metal material in a microstructure of a solidified metal alloy) (4:53-60) with a particle size of the precipitated ceramic phase in the matrix varying from less than about 0.01 microns to about 5 microns or larger (i.e. a particle size diameter of 5 to 400 um) (9:29-33) and the precipitation of specific grain size ceramic phase may be selectively controlled by proper control of starting composition, temperature of reaction, and cool-down rate (9:34-43)  in a matrix metal of a Ni, Co, or Fe alloy (i.e. host metal of a ferrous alloy, Ni-based superalloy, or Co-based superalloy) (4:34-43). 
Brupbacher further teaches manufacturing by Group B of reacting an alloy of the solvent metal with one constituent of the ceramic with an alloy comprising the solvent metal and the other constituent of the ceramic (5:48-65 and Fig. 1, Group B) where the ceramic precipitates are carbides including titanium and niobium (4:9-19) and the matrix metal includes iron and alloys thereof (4:34-38) using a liquid state reaction of mixing separately melted alloys (Fig. 1) (i.e. one alloy comprising an iron matrix metal with carbon and the other alloy comprising an iron matrix metal with titanium and niobium (i.e. ferro-niobium-titanium)) to produce insoluble ceramic precipitates as a fine particulate (i.e. producing a slurry and the particles are insoluble in the host material as its casting temperature) (6:51-64, Fig. 2) followed by cool-down (i.e. allowing the melt to solidify to form the solid hard metal material) (7:16-54).
Brupbacher is silent to pouring the slurry into a mold.
Olds teaches a method of forming a metallic composition comprising a metallic matrix and a dispersion of particles of an inert refractory compound (1:10-16) by melting a metallic base (2:3-4), adding a first non-metal and a second metal to form an insoluble precipitate of the desired refractory compound (2:4-12), then cooling quickly to solidify the molten mass (2:12-16) in a chill mold by pouring the molten matrix immediately after the reaction of the elements (2:63-72, 3:1).
It would have been obvious to one of ordinary skill in the art before applicant’s invention as claimed was made in the process of Brupbacher to cool down the liquid metal containing insoluble ceramic precipitates by pouring and rapid solidification using a chill mold immediately after the reaction of the elements because it maintains the particles of the precipitates dispersed throughout, minimizing agglomeration (Olds 2:63-66) in the cast article.
As an alternative to Olds, Flemings teaches casting a solid-liquid mixture of up to 65% solid (1:40-55, 6:18-26, 7:22-49) of a slurry (3:1-25) by pouring (5:16-31, 8:9-22), where representative suitable alloys include steels (3:1-25) and solid particles having a composition different from the metal or metal alloy are homogeneously distributed within the alloy matrix (5:48-68, 6:42-52).
It would have been obvious to one of ordinary skill in the art in the process of Brupbacher to cast a solid-liquid mixture of a slurry by pouring because it forms a high viscosity that results in less metal spraying, permits higher metal entrance velocities during casting, and results in more uniform strength and more dense castings (Flemings 5:16-31, 8:9-22).
Brupbacher teaches ceramic particles (4:9-22) and adding one reactive constituent (5:66-68, 6:1-11, Fig. 1), but is silent to adding Nb or Nb and Ti to form carbides.
Davies teaches an alloy comprising hard particles (1:14-15) by reacting the hard particle constituents to form a dispersion (2:22-26) where in addition to reacting carbon and titanium, niobium may be present as a reactable material to form NbTiC (3:14-24).
It would have been obvious to one of ordinary skill in the art in the process of Brupbacher to add Nb and Ti to a base metal because adding in an additional reactable material (Davies 3:14-24) improves control of the density of the product alloy relative to the melt metal, improving uniformity when the densities are substantially similar (Davies 3:53-67, 4:1-21). 
Brupbacher is silent to selecting the density of the niobium/titanium particles in relation to the density of the host metal and therefore selectively controlling the dispersion of the niobium/titanium particles in the matrix ranging from a uniform dispersion to a non-uniform dispersion.
Davies teaches an alloy comprising hard particles (1:14-15) by reacting the hard particle constituents to form a dispersion (2:22-26) where the density of the reaction product (i.e. hard particle) is preferably 7.0 to 7.9 g/cm3 to substantially match the density of the metal melt  by adding additional materials to the hard particles (i.e. selecting the density of the particles in relation to the density of the host metal and therefore selectively controlling the dispersion of the particles in the matrix to form a uniform dispersion ) (3:53-67, 4:1-21).
It would have been obvious to one of ordinary skill in the art in the process of Brupbacher to select the density of the ceramic carbide particles to match that of the base metal alloy because it improves the uniformity with which the product alloy (i.e. hard particle) becomes dispersed in the metal melt (Davies 3:53-67, 4:1-21). 
Related Art
Christodoulou (US 4,751,048)
	Christodoulou teaches a method of forming composite materials consisting of finely dispersed second phases in metal or metallic alloy (5:21-29) where the second phase material is a carbide of transition metal (6:28-37). 
Mehrabian (US 3,936,298)
	Mehrabian teaches a composite composition of metallic alloy matrix containing third phase nonmetallic solid particles (1:13-17) where the third phase particles are present in concentrations of up to about 65 wt% (2:24-25) and after the third phase particles are dispersed in the metallic composition the melt can be cast to a desired form (2:49-51), where the third particles are in a slurry with primary solid particles that provide mechanical interaction that prevent the third phase particles from floating or sinking upon addition (4:60-68).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735